Citation Nr: 1824815	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  12-33 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from December 2007 to September 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran's claims file is currently under the jurisdiction of the RO in Wilmington, Delaware. 

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2015, the Board remanded the claim for further development.

As noted by the Board in the January 2015 remand, in his December 2011 notice of disagreement, the Veteran raised the issue of entitlement to educational assistance benefits under Chapter 1607, Title 10, United States Code (Reserve Educational Assistance Program (REAP)) in the event that his claim for Post-9/11 GI Bill benefits was denied.  This issue has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The Veteran does not have qualifying active duty service after September 10, 2001 for basic eligibility for educational assistance under the Post-9/11 GI Bill.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance under the Post-9/11 GI Bill have not been met.  38 U.S.C. §§ 3311, 5103, 5103A (West 2012); 38 C.F.R. §§ 3.102, 3.159, 21.9520 (2017); VAOPGCPREC 18-94 (October 3, 1994).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post-9/11 GI Bill program.  38 C.F.R. § 21.9510.  The notification requirements do not apply when the claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefits.  38 C.F.R. § 21.1031(b)(1).  The assistance requirements do not apply when there is no reasonable possibility that any assistance that VA would provide to the claimant would substantiate the claim. 38 C.F.R. § 21.1032(d).  As discussed below, the undisputed facts in this case render the Veteran ineligible for benefits under the Post-9/11 GI Bill and there is no reasonable possibility than any assistance that VA would provide to the appellant would substantiate his claim.  Id.  Thus, the notice and assistance requirements are not for application.

Analysis

Eligibility for educational assistance under Chapter 33 based on active duty service after September 10, 2001, requires minimum service.  The individual must have served a minimum of 90 aggregate days of active duty excluding active duty for entry level and skill training and, after completion of such service, (1) continued on active duty; (2) was discharged from service with an honorable discharge; (3) was released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) was released from service characterized as honorable for further service in a reserve component; or (5) was discharged or released from service for a medical condition that preexisted such service and is not determined to be service connected; hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 U.S.C. § 3311; 38 C.F.R. 
§ 21.9520 (a).

Alternatively, the individual must have served a minimum of 30 continuous days on active duty and, after completion of such service, was discharged or released from active duty under other than dishonorable conditions due to a service-connected disability.  38 U.S.C. § 3311; 38 C.F.R. § 21.9520(b).

Pursuant to 38 U.S.C. § 3301(1)(A), qualifying active duty service for members of the regular components of the Armed Forces is full time duty other than active duty for training.  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10. See 38 U.S.C. § 3301(1)(B).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above for members of the regular and reserve components of the Armed Forces, qualifying active duty includes full-time service (i) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or (ii) in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  See 38 U.S.C. § 3301(1)(C).

However, any period of active duty service during which an individual served as a cadet or midshipman at one of the service academies is not considered active duty on which an individual's entitlement to educational assistance is based.  38 U.S.C. § 3002(6)(d).  The following periods of service also shall not be considered a part of the period of active duty on which an individual's entitlement to educational assistance is based: (1) A period of service on active duty of an officer pursuant to an agreement under section 2107(b) of title 10; (2) A period of service on active duty of an officer pursuant to an agreement under section 4348, 6959, or 9348 of title 10 or section 182 of title 14; (3) A period of service that is terminated because of a defective enlistment and induction based on--(A) the individual's being a minor for purposes of service in the Armed Forces; (B) an erroneous enlistment or induction; or (C) a defective enlistment agreement.  38 U.S.C. § 3311(d).

The Board observes that the VA Office of General Counsel held that "[c]haracterization of an individual's service at the USAFAPS for purposes of entitlement to veterans' benefits depends on the status in which the individual enters the USAFAPS.  Service by an individual who attends the USAFAPS as a reservist called to active duty for the sole purpose of attending the USAFAPS constitutes "active duty for training."  This includes persons who are enlisted directly from civilian life or from the Air National Guard for the sole purpose of attending the USAFAPS, as well as members of reserve components who are called to active duty for this purpose.  Service by an enlisted active duty service member who is reassigned to the USAFAPS without a release from active duty constitutes a continuation of the service member's 'active duty.'"  VAOPGCPREC 18-94 (October 3, 1994).

The Veteran contends that he meets the requirements for basic eligibility for educational assistance under the provisions of the Post-9/11 GI Bill.  Specifically, he alleges that he was ordered to active duty and active duty special work under Title 32, Section 502(f) for the purpose of operational support and instruction.  He explained that he was training mobilized National Guard soldiers who were deployed overseas, and that therefore, his orders were to support, organize, administer, recruit, instruct, and train the National Guard, and also that his job was for the purpose of responding to a National emergency.

In support of his claim, the Veteran submitted his DD 214, which reveals that he had National Guard service from December 2007 through September 2011, and that he was honorably discharged and released from active duty. The reason for separation was noted as "completion of period of [active duty for training]." Additionally, the Veteran provided copies of National Guard orders.  The orders reveal that the Veteran was ordered to active duty for special work (ADSW) from December 26, 2007 to September 30, 2008; that he was ordered to ADSW from October 1, 2008 to September 30, 2009; that he was ordered to Full Time National Guard Duty-Operational Support (FTNGD OS) from October 1, 2009 to September 30, 2010; and that he was ordered to active duty for training (ADT) from October 1, 2010 to September 30, 2011.

In January 2015, the Board remanded the Veteran's case for additional development.  A remand directive requested that the AOJ contact the appropriate official source to request information regarding "all periods of active duty service since September 10, 2001, including the authority for each period of service and the nature/purpose of each period of service, to include any evidence concerning the job duties during each period of service."  The remand directive also requested that the Department of Defense (DoD) should specifically consider the contentions of the Veteran that his ADSW service from December 26, 2007 to September 30, 2008 and from October 1, 2008 to September 30, 2009, and his full time National Guard service, constituted active duty, rendering him eligible for Chapter 33 benefits.

Following the Board's January 2015 remand, a Memorandum from the Office of the Assistant Secretary of Defense was associated with claims file.  The memorandum provided policy clarification concerning Post-9/11 GI Bill eligibility in regard to full-time National Guard Duty.  The memorandum identified only one instance of full-time National Guard Duty under section 502(f) of Title 32, U.S.C. that would qualify for the post-9/11 GI Bill and that is Operation Noble Eagle in which service members provided security for airport and airspace operations following the events of September 11, 2001 through May 31, 2002.  These service members were called to active service by the President to respond to a mission in support of a declaration of a national emergency supported by federal funds.  These service members were eligible for Post-9/11 GI Bill benefits following the amendments enacted by the Post-9/11 Veterans Educational Assistance Improvements Act of 2010 under the expanded definition of "active duty" pursuant to PL 111-377.  

The Veteran's recently reissued DD-214 shows that he served on active duty with the United States Army National Guard from December 26, 2007 through September 30, 2013 with a character of service as "honorable."  The member's tour was served under Active Duty Operational Support in support of Pre-Mob, Training Assistance Element.  

An April 2017 response was received from Army National Guard Point of Contact who reported that the Veteran's initial active duty training was completed prior to September 11, 2001 and does not qualify for service for the Post-9/11 GI Bill.  The Point of Contact also reported that the period of service from December 26, 2007 through September 30, 2008 was performed under Title 32 Active Duty Special Work under State orders and does not qualify.  The Point of Contact stated that the Veteran's service period from October 1, 2008 through September 30, 2009 was performed under Title 32 Active Duty Special Work under State orders and does not qualify.  Lastly, the Point of Contact noted that the Veteran's DD-214's covering the period from December 26, 2007 to September 30, 2013 was performed under Title 32 Active Duty Special Work under State orders does not qualify.   

In light of the foregoing, there is no indication that any of the Veteran's active duty training periods meets the requirements for educational assistance under the Post-9/11 GI Bill.  38 U.S.C. § 3002(6)(d).  But see 38 U.S.C. § 101(21)(D).  As noted above, the Army National Guard Point of Contact confirmed in April 2017, that the Veteran did not have a qualifying period of service for the Post-9/11 GI Bill benefits.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).

In light of the foregoing, the Board finds that the Veteran does not have the requisite qualifying active duty for the purpose of entitlement to basic eligibility for educational assistance under the Post-9/11 GI Bill and the claim must be denied as a matter of law.  As the law, and not the facts, determines the outcome of this claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code, the Post-9/11 GI Bill, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


